Name: Council Regulation (EEC) No 3831/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 90 Official Journal of the European Communities No L 370/ I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3831/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas , in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD), the European Econo ­ mic Community opened generalized tariff preferences commencing in 1971 , notably in respect of finished and semi-finished industrial products from developing countries ; whereas the initial 10-year period of applica ­ tion of this system of preferences ended on 31 Decem ­ ber 1980 ; Whereas, however, the positive role played by this sys ­ tem in improving access for developing countries to the markets of the preference-giving countries was recog ­ nized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the system of generalized prefer ­ ences would not be fully achieved by the end of 1980, that consequently it should be prolonged beyond the initial period and that an overall review of the system has started in 1990 ; Whereas in the interval before the results of this review are reached, the 1990 scheme of generalized prefer ­ ences should be extended into 1991 as an interim mea ­ sure, subject to a number of adaptations required by external circumstances ; Whereas , the Community has therefore decided to apply generalized tariff preferences, in the context of the conclusions agreed in UNCTAD in accordance with the intention expressed in the said Committee, in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer can be withdrawn wholly or in part at a later date, thus maintaining the possibil ­ ity of remedying any unfavourable situations which might arise following implementation of the system, including such situations in the African, Caribbean and Pacific States (ACP States); Whereas, since the extension of its generalized tariff preferences scheme for a second 10-year period ( 1981 to 1990), the Community has decided to modify one of the fundamental characteristics of it to give the benefi ­ ciary countries a more equitable access to the preferen ­ tial advantages ; whereas, in order to attain this, the Community had decided to apply a preferential treat ­ ment which takes account of the particular situation of each of the beneficiaries and to proceed to a system of individual tariff ceilings for certain sensitive products ; whereas the least-developed countries are not subject to ceilings ; whereas, ever since then, the annual adap ­ tations of the Community scheme have responded, for the most part, to the double imperative of the differen ­ tiation of the preferential advantages and of simplifica ­ tions ; whereas the identification of the products and the countries to treat selectively takes place with regard to the sensitivity of the sectors and to the Community market situation of the products in question as well as consideration of the degree of industrial development and the competitiveness of these countries ; Whereas preferential tariff treatment is applicable to industrial products of Chapters 25 to 49 and 64 to 97 of the Common Customs Tariff, with the exception of products :  covered by the Treaty establishing the European Coal and Steel Community,  contained in the list of primary products in part 1 of Annex II ,  entitled to exemption from customs duties in the Common Customs Tariff; Whereas the tariff ceiling arrangements mentioned above must be applied in such a way as to differentiate between products in Annex I ; whereas the tariff regimes necessary to implement -these arrangements consist, on the one hand, of fixed duty-free amounts for products originating in the most competitive coun ­ tries and, on the other hand, by means of ceilings for products in Annex I originating in other less competi ­ tive countries ; Whereas the other products covered by this Regulation should as a general rule, be made subject to surveill ­ ance for essentially statistical purposes ; (') Opinion delivered on 18/ 19 December 1990 (not yet pub ­ lished in the Official Journal). (2) Opinion delivered on 20 November 1990 (not yet pub ­ lished in the Official Journal). No L 370/2 Official Journal of the European Communities 31 . 12.90 Whereas, since the intermediate revision of the scheme for the years 1986 to 1990, the Community has estab ­ lished that : Whereas the unification of Germany leads to an increase in the level of consumption in the Com ­ munity, and consequently the preferential amounts and the reference base should be increased by a flat rate ; the latter responds satisfactorily to the fixed objec ­ tives, the beneficiary countries continue, however, to use the preferential advantages in an unequal manner, the objectives of the scheme have been reached in certain cases by the most competitive beneficiary countries ; Whereas it is necessary on account of the introduction of the Harmonized Commodity Description and Co ­ ding System in 1988 to take that year into account for the purpose of calculating the reference bases used in examing the situation of preferential imports of other products covered by this regulation ; Whereas the reference bases for 1991 correspond in general to 6 % of the total imports into the Community in 1988 of each of the products concerned originating in a third country ; whereas products subject to refer ­ ence bases corresponding to 2 % only of the said importations are indicated in part 3 of Annex II ; Whereas, on the basis of these considerations, the Community has decided :  to maintain for the second half of the decade the fundamental characteristics of the scheme, notably the grant, within certain limits, of the total suspen ­ sion of custom duties,  to accentuate the differentiation of the preferential advantages from which the most competitive coun ­ tries benefit and to enlarge at the same time the pre ­ ferential access to the least competitive countries ; Whereas such tariff exemptions should be reserved for products originating in the countries or territories under consideration, the concept of 'originating products' being determined by Regulation (EEC) No 693/88 ('); Whereas the products/countries , to which a 50 % reduction in preferential amounts applies, following the differentiation process started in 1986, are marked by two asterisks in Annex I to this Regulation ; Whereas Hungary, Poland and Czechoslovakia have seen their economic situation decline to the point where they face similar problems to those countries to which the generalized preferences have applied in the past ; whereas they should therefore benefit, on a transi ­ tional basis, from the system of generalized preferences in order to increase their export earnings with a view to stimulating their economic development, to promote their industrialization and to accelerate their rate of growth ; Whereas the reasons that justified the differentiation remain valid and whereas the maintenance of preferen ­ tial benefit for the most competitive countries is not justified and a redistribution of the supply is necessary ; whereas it is appropriate to pursue the differentiation started in 1990 and to initiate the suppression of the preferential benefit for certain countries for five addi ­ tional products per country, designated by a footnote, and which have previously been reduced by 50 % ; Whereas, on 8 November 1990, the Commission recom ­ mended to the Council that it authorize it to negotiate European Agreements with those three countries pro ­ viding for the progressive establishment of a free-trade area ; whereas, this being the case, those countries should benefit from the generalized preferential arrangements in 1991 . until tariff concessions &amp;re granted under those Agreements ; Whereas, however, in the multilateral trade negotia ­ tions , in accordance with paragraph 6 of the Tokyo Declaration, the Community reaffirmed that special treatment should, whenever possible, be granted to the least developed among the developing countries ; where ­ as, therefore, preferential imports of products originat ­ ing in the least developed of the developing countries listed in Annex IV to this Regulation should not be subject to fixed duty free amounts or Community tariff ceilings ; (') OJ No L 77, 22. 3 . 1988 , p. 1 . 31 . 12 . 90 Official Journal of the European Communities No L 370/3 Whereas , in respect of these fixed duty-free amounts, it is necessary in particular to ensure equal and contin ­ uous access for all Community importers and to ensure uninterrupted application of the rate laid down for those amounts to all imports of the products concerned into all the Member States until the amounts are used up ; whereas, to this end, and in the context of such an arrangement, the actual charges against the amounts could relate only to products entered for free circula ­ tion and accompanied by a certificate of origin ; Whereas, if any unused balance of a fixed duty free amount remains in one or other Member State, it is essential that that Member State returns it as soon as possible in order to prevent a part of that amount from remaining unused when it could be used in other Mem ­ ber States ; Whereas, in the case of the Community tariff ceilings listed in Annex I, the desired objectives may be attained by applying a method of administration based on the charging at Community level , against the above ­ mentioned ceilings, of imports of the products con ­ cerned as and when these products are entered for free circulation and are accompanied by a certificate of ori ­ gin ; whereas this method of administration must make provision for the reintroduction of the levying of cus ­ toms duties, in accordance with the appropriate proce ­ dures, as soon as the said ceilings are reached at Com ­ munity level ; Whereas the economic situation of Bulgaria is similar to that of the three aforementioned countries ; whereas it should therefore also benefit from the preferential arrangements in 1991 ; Whereas the situation in Romania justifies treatment indentical to that granted to the four countries referred to above ; whereas equivalent preferential arrangements should consequently be established for that country in 1991 ; Whereas it is appropriate to add to the list of benefici ­ ary countries Mongolia, at the request of that country, and Namibia, which has gained its independence ; Whereas the Community preference arrangements applicable to Yugoslavia result exclusively from the Agreement between the Community and the Socialist Federal Republic of Yugoslavia ( ¢); Whereas the Republic of Korea does not treat the Com ­ munity on an equal footing with other trade partners and whereas it has taken discriminatory measures in respect of the Community in the sphere of the protec ­ tion of intellectual property ; whereas, therefore, it is inappropriate that the Republic of Korea should bene ­ fit from the scheme of generalized tariff preferences as long as this situation continues ; Whereas, since 1 March 1986, the Kingdom of Spain and the Portuguese Republic have applied the Com ­ munity system of generalized preferences, in compli ­ ance with Articles 178 and 365 of the Act of Accession ; Whereas, regarding the fixed duty-free amounts given in Annex 1 , the method of management was formerly based on an apportionment of most of the amounts " between the Member States ; whereas the analysis of the utilization of these volumes shows a state of differ ­ ing situations among the Member States, one or two reaching their individual amounts very quickly, while others disposed of their unused quantities until the end of the exercise ; whereas , regarding the fact that they are Community measures and with the view to the achieve ­ ment of the internal market foreseen by the 'White Paper' for 1992, it is not appropriate to foresee an apportionment among Member States ; whereas the new method of management is open, furthermore, to improve the utilization of the said fixed duty-free amounts in that it allows the covering of the needs there where they are seen ; whereas it is appropriate, besides, to foresee the possibility for the Member States to effect drawings by reason of quantities correspond ­ ing to their needs ; whereas it is appropriate in respect of certain highly sensitive products to administer the fixed duty-free amounts over successive periods of six months rather than over a single period of 1 2 months ; Whereas, having regard to the rules applying to the repayment or remission of import or export duties , and in particular to Council Regulation (EEC) No 1430/ 79 (2) and Commission Regulation (EEC) No 3040/ 83 (3), a procedure should be laid down to regularize imports actually made within the fixed duty-free amounts and preferential tariff limits opened under this Regulation, and thus provision should be made for the Commission to be able to take appropriate measures ; whereas, in order that these regularizations do not lead to tariff ceilings being considerably exceeded, it is appropriate to foresee at the same time that the Com ­ mission can take measures to stop the import charges ; Whereas, in the case of the products other than those listed in Annex I, provision should be made for the possibility of reintroducing the levying of customs duties in exceptional cases and in accordance with appropriate procedures and rules ; whereas, taking into account the necessity of initiating the examination of certain economic factors relating to the importations of a specific product, it is appropriate that the reintroduc ­ tion of the levying of custom duties is preceded by an appropriate exchange of information between the (') OJ No L 147, 4. 6 . 1981 , p. 6 ; OJ No L 41 , 14. 2 . 1983 , p. 1 . (2) OJ No L 175 , 12 . 7 . 1979, p . 1 . 0 . OJ No L 297 , 29 . 10 . 1983 , p . 13 . No L 370/4 Official Journal of the European Communities 31.12.90 Member States and the Commission and an exchange of views ; Whereas such methods of administration call for close and particularly rapid cooperation between Member States and the Commission ; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce the levying of customs duties when any of the ceiling are reached ; Whereas it is necessary to establish complete statistics on imports admitted in accordance with the provisions of the present Regulation and to apply to the collec ­ tion , preparation and transmission of these statistics Council Regulations (EEC) No 1736/75 (') and (EEC) No 3367/87 (2); Whereas , in order to ensure a better transparency of the system, it is necessary to publish both the annual charges recorded against the tariff measures and the tariff ceilings which have reached the 100 % level ; Whereas, for the purposes of applying this Regulation, the rates of conversion into national currencies of the value in ecus in which the preferential amounts are expressed shall be these fixed on the first working day of October 1989 and they shall remain in force from 1 January to 31 December 1990 ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning, in particular, the administration of fixed duty-free ­ amounts may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1991 the duties of the Common Customs Tariff shall be totally suspended for products covered by this Regulation . This Regulation applies to products of Chapters 25 to 49 and 64 to 97 of the Common Customs Tariff, with the exception of products :  covered by the Treaty establishing the European Coal and Steel Community,  contained in the list of basic products in part 1 of Annex II ,  entitled to exemption from customs duties in the Common Customs Tariff. For the products of Annex I this tariff suspension shall be accorded within the framework of fixed duty-free amounts and ceilings . The other products covered by this Regulation shall , as a general rule, be subject to statistical surveillance every three months on the refer ­ ence base referred to in Article 8 . Spain and Portugal shall apply to the importation of the aforementioned products the customs duties estab ­ lished according to Articles 178 'and 365 of the Act of Accession of 1985 . 2 . The preferences provided for in paragraph 1 shall apply solely :  to each country or territory listed in column 4 of Annex I , for each of the products or groups of prod ­ ucts listed in columns 2 and 3,  for the same products or groups of products listed in Annex I to every other country or territory listed in Annex III, excepting Yugoslavia,  to each of the countries or territories listed in Annex III , for other products . As regards Yugosla ­ via, preference is not granted to products subject to Community tariff ceilings within the framework of the Agreement between the Community and Yugo ­ slavia. The preferential benefit provided for in paragraph 1 is not applicable to countries listed in footnote (d) to Annex I or to couiitries listed in part 2 of Annex II for the products specified for those countries. 3 . The preferences granted by this Regulation are sus ­ pended, on a temporary basis, for products originating in the Republic of Korea. 4. The admittance to the preferential benefit system established by this Regulation is subordinated to the definition of origin of the products which is determined by Regulation (EEC) No 693/88 . 5 . Fixed duty-free amounts, Community tariff ceil ­ ings and other tariff limits , shall be administered in accordance with the provisions set out below. SECTION I Provisions concerning the administration of fixed duty-free amounts relating to products listed in Annex I Article 2 The total suspension of customs duties within the framework of the fixed duty-free amounts referred to in Article 1 ( 1 ) shall be granted to each country or territory listed in column 4 of Annex I , for the products speci ­ fied in columns 2 and 3 against the name of the coun ­ try or territory concerned, together with details in col ­ umn 5 of the individual amount . Article 3 The fixed duty-free amounts shall be administered by the Commission. (') OJ No L 183 , 14. 7 . 1975 , p. 3 . 0 OJ No L 321 , 11 . 11 . 1987, p. 3 . If an importer presents in a Member State a declaration of entry into free circulation, including a request for 31 . 12 . 90 Official Journal of the European Communities No L 370/5 during the period referred to in Article 1 ( 1 ). The Com ­ mission shall inform the other Member States thereof. However, for the products appearing in Annex I , for which half-yearly fixed duty-free amounts have been fixed, the date on which the Member States shall notify the final total of quantities charged shall be :  31 August 1991 for the fixed amounts applicable from 1 January to 30 June 1991 ,  29 February 1992 for the fixed amounts applicable from 1 July to 31 December 1991 . SECTION II Provisions concerning the administration of the Community tariff ceilings relating to products listed in Annex 1 and the reference base relating to products other than those listed in Annex I Article 6 Subject to Articles 7 and 8 the preferential tariff ceiling _ arrangements shall be accorded for products in Annex I , to each of the countries or territories listed in Annex III , other than those listed in column 4 and Yugoslavia. The limits of these ceilings are specified in column 6 against each product or group of products . / preferential benefit for a product, accompanied by a certificate of origin and subject to a fixed duty-free amount, and if this declaration is accepted by the cus ­ toms authorities, the Member state concerned shall draw, by means of notification to the Commission, a quantity corresponding to its needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay. The drawings are granted by the Commission following the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Mem ­ ber State concerned, to the extent that the balance of the said amount permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the correspond ­ ing fixed amount. t If the quantities requested corresponding to a certain date are greater than the available balance of the fixed duty free amount, allocation shall be made on a pro rata basis with respect to the requested quantities . Member States shall be informed by the Commission of the drawings made . Article 4 1 . The Commission shall keep account of the quanti ­ ties drawn by the Member States in accordance with Article 3 , and, on receiving the notifications of draw ­ ings, shall inform each of them of the extent to which the volumes opened have been used up. Jt shall ensure that the drawing which uses up any of these amounts is limited to the balance available and, to this end, spe ­ cify the amount to the Member State which proceeds to the last drawing . The fact that the fixed amounts have been exhausted shall forthwith be brought to the notice of Member States. This communication shall be the subject of a publication in the Official Journal of the European Communities ('C ' Series). 2 . The Member States shall take all the appropriate measures to ensure that the drawings that they effect pursuant to Article 3 may be charged without interrup ­ tion against the fixed duty-free amounts . Each Member State shall guarantee free access to these amounts to the importers of the products in question as far as the balance of the volumes opened permits . Article 5 By 29 February 1992 at the latest, Member States shall notify the Commission of the final total of the quanti ­ ties charged at 31 December 1991 . Up to the limit of the balance remaining, and at the request of the Mem ­ ber States , the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made Article 7 As soon as the individual ceilings, as fixed in accord ­ ance with Article 6 and which are laid down for imports into the Community of products originating in any of the countries or territories referred to in Article 1 (2), are reached at Community level , the levy ­ ing of customs duties on imports of the products in question originating in each of the countries and terri ­ tories concerned may be reintroduced until the end of the period referred to in Article 1(1 ). Article 8 Where the preferential importation of products other than those listed in Annex I , originating in one or more beneficiary countries , causes or threatens to cause economic difficulties in the Community, or in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of information and an exchange of views with the Member States . The reference base to be considered when examining the situation underlying the damage shall be, as a gen ­ eral rule, equal to 6% of the total imports into the Community, originating from third countries in 1988 . The said reference base has been increased by 5 %. Article 9 1 . The Commission shall reintroduce the levying of customs duties in respect of any of the countries or ter ­ \ No L 370/6 Official Journal of the European Communities 31 . 12.90 ntones referred to in Article 1 (2), under the conditions laid down in Articles 7 and 8, by means of a Regula ­ tion . In the case of such reintroductions, Spain and Portugal shall reintroduce the levying of customs duties that they shall apply to third countries on the date in ques ­ tion . 2 . By means of a Regulation , the Commission may, even after 31 December 1991 , take measures to stop quantities being charged against one or other preferen ­ tial tariff limit, if, particularly as a result of regulariza ­ tions of imports actually made during the period referred to in Article 1 ( 1 ), these limits are exceeded . The Member State which makes such regularization shall communicate the figures of import charges relat ­ ing to this as and when it occurs to the Commission . The Commission, on receiving these communications, shall inform the other Member States thereof. Article 10 Articles 7 , 8 and 9 shall not apply to the imports in question originating in the countries set out in Annex IV. SECTION III General provisions Article 11 1 . For the purposes of the application of this Regula ­ tion , the rates of conversion into national currencies of the value in ecus in which the preferential amounts are expressed shall be those obtaining on 1 October 1990 and they shall remain in force from 1 January to 31 December 1991 (&gt;). 2 . Imports of the products in question shall be charged against the preferential tariff limits as and when the products are entered for free circulation, on the basis of the customs value of the said products, accompanied by a certificate of origin in accordance with the rules laid down in Article 1 (4). 3 . Goods may be charged against a ceiling or other preferential tariff limit only if the certificate of origin referred to in paragraph 2 is submitted before the date on which the levying of duties is reintroduced. 4. The extent to which the fixed duty-free amounts, ceilings or other preferential tariff limits have been used up shall be determined at Community level on the basis of the imports charged in accordance with para ­ graph 2 . Article 12 1 . The Member States shall, within six weeks of the end of each quarter at the latest, forward to the Statisti ­ cal Office of the European Communities the relevant statistical data for the products entered for free circula ­ tion in the quarter concerned under generalized prefer ­ ential treatment in accordance with the provisions of the present Regulation . This data, transmitted accord ­ ing to the codes of the combined nomenclature and, where applicable of the Taric, shall show the country of origin, value, quantity and any supplementary units as defined by Regulations (EEC) No 1736/75 and (EEC) No 3367/87 . 2 . However, in the case of products in Annex I sub ­ ject to ceilings, the Member States shall forward to the Commission, at its request and by the 1 1th day of each month at the latest, the list of charges effected during the previous months . At the Commission's request, when the level of 75 % of the ceiling is reached, the Member States shall forward to the Commission the lists of charges every 10 days ; these lists shall be forwarded within five days from the end of each 10-day-period . 3 . The Commission shall ensure the publication in the Official Journal of the European Communities ('C ' Ser ­ ies) of the tariff ceilings as and when they reach 100% utilization . It shall see that the Statistical Office of the European Communities ensures the publication of the annual state of import charges . Article 13 The Member States and the Commission shall cooper ­ ate closely to ensure that this Regulation is complied with . Article 14 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1990. For the Council The President G. RUFFOLO (') OJ No C 247 , 2 . 10 . 1990, pJ I. 31 . 12 . 90 Official Journal of the European Communities No L 370/7 ANNEX I List of products subject to fixed duty-free amounts and ceilings (a) (b) Fixed duty-free amounts Order No CN code Description Beneficiary countries or territories Amount (ECU) (c) Ceiling (ECU) (c) d ) (2) (3 ) (4) (5 ) (6) 10.0010 27100021 2710 00 25 27100031 2710 00 33. 271000 35 2710 00 37 2710 00 39 Petroleum oils and oils obtained from bitu ­ minous minerals, other than crude, prepara ­ tions not elsewhere specified or included, containing by weight 70 % or more of petro ­ leum oils or oils obtained from bituminous minerals, these being the basic constituents of the preparations  Light oils For other purposes 237 090 tonnes 10.0020 27100051 2710 00 55 2710 00 59  Medium oils For other purposes 93 450 tonnes 10.0030 2710 0069 2710 00 79 2710 0095 2710 00 99  Heavy oils Gas oils For other purposes   Fuel oils For other purposes Lubricating oils ; other oils To be mixed in accordance with the terms of additional note 6 (C) to this chapter For other purposes 574 875 tonnes 10.0040 2814 Ammonia, anhydrous or in aqueous solu ­ tion Bahrain Libya Qatar 7 166 000 7 166 000 10.0043 2815 11 00 2815 12 00 Sodium hydroxide (caustic soda) 938 000 10.0044 2815 20 Potassium hydroxide (caustic potash) 221 000 10.0045 2819 Chromium oxides and hydroxides China 882 000 882 000 10.0050 2825 80 00 Antimony oxides China 468 000 468 000 10.0060 2827 10 00 Ammonium chloride China Czechoslovakia 116 000 116 000 10.0070 2827 38 00 Other chlorides  Of barium 205 000 (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes . Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken to ­ gether. (b) Preferences are not granted in respect of the products, marked with an asterisk, originating in China. (c) Unless otherwise indicated. No L 370/8 Official Journal of the European Communities 31. 12. 90 ( 1 ) (2) (3) (4) (5) (6) 10.0080 2836 20 00 2836 3000 Disodium carbonate and sodium hydrogen carbonate (sodium bicarbonate) Romania 3 675 000 3 780 000 10.0090 2836 60 00 Barium carbonate China ' 987 000 987 000 10.0100 2841 30 00 Sodium dichromate Romania 419 000 419000 10.0110 2902 5000 Styrene Brazil 9 371 000 9 371 000 Saudi Arabia (**) 3 500000 10.0112 2902 60 00 Ethylbenzene Czechoslovakia 2 868 000 2 868 000 10.0115 290315 00 1,2-Dichloroethane (ethylene dichloride) 1 764 000 10.0116 2903 21 00 Vinyl chloride (chloroethylene) 2 205 000 10.0117 2903 51 00 1 ,2,3,4,5,6-Hexachlorocyclohexane 375 000 10.0120 2905 1 1 00 (d) Methanol (methyl alcohol) Bahrain Malaysia Romania 8 820 000 8 820 000 10.0135 2905 14 90 Acyclic alcohols and their halogenated sul ­ phonated, nitrated or nitrosated derivatives  Saturated monohydric alcohols Other butanols =_ Other Romania 772 000 772 000 10.0140 2905 31 00 (d) Ethylene glycol (ethanediol) Bulgaria 3 969 000 3 969 000 10.0150 2907 22 10 Hydroquinone (quinol) China 772 000 772 000 10.0160 2909 41 00 (d) 2,2'-Oxydiethanol (diethylene-glycol , digol) 1 103 000 10.0162 2914 11 00 Acetone 1 467 000 10.0165 ex 2914 21 00 Synthetic camphor 342 000 10.0167 2915 21 00 Acetic acid 2 315 000 10.0170 2915 31 00 Ethyl acetate China 507 000 507 000 10.0190 2917 11 00 Oxalic acid, its salts and esters Brazil China 198 000 198 000 (d) 10.0120 : Libya, Saudi Arabia. 10.0140 : Saudi Arabia. 10.0160 : Saudi Arabia. 31 . 12. 90 Official Journal of the European Communities No L 370/9 &lt; ¢&gt; (2) (3) (4) (5) (6) 10.0200 ex 2918 1100 Lactic acid China 298 000 331 000 10.0210 2918 1400 Citric acid China 210 000 368 000 10.0220 2918 22 00 O-Acetylsalicylic acid, its salts and esters China 188000 188 000 10.0240 2921 19 30 Isopropylamine and its salts 225 000 10.0245 2921 43 90 .(d) Derivatives of toluidines and their salts 242 000 10.0250 2922 41 00 (d) Lysine and its esters ; salts thereof 662 000 10.0260 2922 4200 (d) Glutamic acid and its salts Brazil Indonesia Thailand 788 000 788 000 10.0270 2923 10 10 Choline chloride \ 287 000 10.0280 2924 29 30 Paracetamol (INN) China 383 000 383 000 10.0282 2926 10 00 Acrylonitrile 2 994 000 10.0290 29309010 Cysterine, cystine and their derivatives 1 103 000 10.0300 2932 2100 Coumarin, methylcoumarins and ethylcou ­ marins China 176 000 176 000 10.0315 2933 61 00 (d) Melamin Romania 938 000 938 000 10.0325 2934 9040 Furazolidone (INN) China 221 000 221 000 10.0330 2935 00 00 Sulphonamides China 4 725 000 4 725 000 10.0350 2936 27 00 Vitamin C and its derivatives China 938 000 938 000 10.0360 2936 22 00 2936 28 00 2936 29 90 Other vitamins and their derivatives China 1 050 000 1 050 000 10.0370 2937 21 00 2937 29 10 Cortisone, hydrocortisone, prednisone (de ­ hydrocortisone) and prednisolone (dehy ­ drohydrocortisone) Acetates of cortisone or hydrocortisone 772 000 10.0383 2941 30 00 (*) Tetracyclines and their derivatives, salts thereof China 3 360000 4944000 10.0387 2941 40 00 Chloramphenicol and its derivatives, salts thereof 882 000 (d) 10.0240 : Romania. 10.0245 : South Korea. 10.0260 : South Korea. 10.0315 : Saudi Arabia. No L 370/ 10 Official Journal of the European Communities 31 . 12. 90 ( 1 ) (2) (3 ) (4) (5 ) (6) 10.0391 3001 90 91 Heparin and its salts China 4 410 000 4 410 000 10.0395 3005 9031 Gauze and articles of gauze China 1 575 000 1 575 000 10.0400 3102 10 10 Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product Bulgaria Hungary Czechoslovakia Kuwait Malaysia Mexico Romania Poland Saudi Arabia United Arab Emirate Venezuela 399 000 399 000 I Libya(**) 190 000 10.0402 3102 30 10 3102 30 90 Ammonium nitrate Romania Bulgaria 1 071 000 1 071 000 10.0407 3102 40 10 3102 40 90 Mixtures of ammonium nitrate with cal ­ cium carbonate or other inorganic non-fer ­ tilizing substances Romania 2 420 000 2 420 000 10.0408 3102 80 00 Mixtures of urea and ammonium nitrate Romania 1 352 000 1 352 000 10.0410 3103 1000 Superphosphates Iraq 2 730 000 2 730 000 10.0420 3105 Mineral or chemical fertilizers containing two or three of the fertilizing elements ni ­ trogen, phosphorus and potassium ; other fertilizers ; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg Romania 4 830 000 4 830 000 10.0430 3503 00 10 Gelatin and derivatives thereof 735 000 10.0435 3802 10 00 Activated carbon 882 000 10.0440 3806 10 10 Resin obtained from fresh oleoresins China 1 1 025 000 12 600 000 10.0450 3817 Mixed alkylbenzenes and mixed alkyl ­ naphthalenes, other than those of heading No 2707 or 2902 1 323 000 10.0453 3901 10 10 (d) Linear polyethylene having a specific gravi ­ ty of less than 0,94 Argentina 13 650 000 13 650 000 10.0455 3901 2000 (d) Polyethylene having a specific gravity of 0,94 or more 13 125 000 (d) 10.0453 : Saudi Arabia. 10.0455 : Saudi Arabia. 31 . 12 . 90 Official Journal of the European Communities No L 370/ 11 ( 1 ) (2) (3 ) (4) (5) (6) 10.0457 3903 3915 20 00 3920 30 00 392099 50 Polymers of styrene, in primary forms Waste, paring and scrap, of polymers of styrene Other plates, sheets, film , foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials  Of polymers of styrene  Of addition polymerization products 4 520 000 10.0458 3904 10 00 3904 21 00 3904 22 00 Polymers of vinyl chloride or of other halo ­ genated olefins, in primary forms Libya 5 250 000 5 250 000 10.0459 3913 1000 Alginic acid and its salts and esters jChina 551 000 551 000 10.0460 ex 3916 9090 ex 3917 29 19 3920 71 11 3920 71 19 3920 71 90 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes, whether or not surface ­ worked but not otherwise worked, of plas ­ tics  Of other plastics  Of regenerated cellulose Tubes, pipes and hoses, rigid  Of other plastics  Of regenerated cellulose Other plates, sheets , film, foil and strip, of plastics , non-cellular and not reinforced, laminated, supported or similarly combined with other materials  Of cellulose or its chemical derivatives  Of regenerated cellulose Brazil 1 155 000 1 155 000 10.0465 ex 3920 62 00 3921 90 19 Other plates, sheets, film , foil and strip, of plastics , non-cellular and not reinforced, laminated, supported or similarly combined with other materials  Of polyethylene terephthalate excluding films in rolls or in strips, for cinematog ­ raphy or photography Other plates, sheets, film, foil and strip, of plastics  Other Of condensation or rearrangement polymerization products, whether or not chemically modified Of polyesters Other South Korea 772 000 1 654 000 i 10.0480 3923 21 00 Sacks and bags (including cones)  Of polymers of ethylene Hong Kong Singapore South Korea 4 599 000 4 599 000 10.0485 3926 20 00 Articles of apparel and clothing accessories (including gloves) 4 851 000 No L 370/ 12 Official Journal of the European Communities 31 . 12. 90 ( 1 ) (2) (3) (4) (5) (6) 10.0500 4011 40 00 4011 5010 4011 50 90 4013 20 00 4013 90 10 (d) New pneumatic tyres and inner tubes of rubber of a kind used on bicycles and motorcycles 4 079 000 10.0510 4011 10 00 4011 20 00 4011 30 90 4011 91 00 401 1 99 00 4012 10 90 4012 2090 4012 90 10 4012 9090 4013 10 10 4013 1090 4013 9090 Other pneumatic tyres and tubes Czechoslovakia 6 300 000 6 300 000 South Korea (**) 1 369 000 10.0520 4104 10 95 4104 1099 410431 11 410431 19 4104 31 30 410431 90 4104 39 10 4104 39 90 Leather of bovine or equine animals, with ­ out hair on, other than leather of heading No 4108 or 4109  Whole bovine skin leather, of a unit sur ­ face area not exceeding 28 square feet (2,6 m2) Other Otherwise prepared  Other bovine leather and equine leather, parchment-dressed or prepared after tan ­ ning Brazil (**) 2 000 000 8 269 000 10.0530 4105 20 00 Sheep or lamb skin leather, without wool on , other than leather of heading No 4108 or 4109  Parchment-dressed or prepared after tan ­ ning 2 646 000 10.0540 4106 2000 Goat or kid skin leather, without hair on, other than leather of heading No 4108 or 4109  Parchment-dressed or prepared after tan ­ ning 2 756 000 10.0560 4202 12 11 4202 12 19 4202 22 10 4202 32 10 4202 92 1 1 4202 92 15 4202 92 19 Trunks, suit-cases, vanity cases, executive cases, briefcases, school satchels and simi ­ lar containers  With outer surface of plastics or of tex ­ tile materials ^ In the form of plastic sheeting Handbags, whether or not with shoulder straps, including those without handles  With outer surface of plastic sheeting or of textile materials Of plastic sheeting Articles of kind normally carried in the pocket or in the handbag  With outer surface of plastic sheeting or of textile materials Of plastic sheeting Other, with outer surface of plastic sheeting or of textile materials  Of plastic sheeting  Travelling bags, toilet bags, rucksacks and sportsbags Musical instrument cases Other Hong Kong South Korea 2 520 000 4200 000 (d) 10.0500 : South Korea . 31 . 12 . 90 Official Journal of the European Communities No L 370/ 13 (0 (2 ) (3 ) ' (4 (5) 6) 10.0570 2 993 000 6 300 000Brazil China 1 000 000Hong Kong South Korea 4202 11 10 4202 1 1 90 4202 12 91 4202 12 99 4202 19 91 4202 19 99 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50 4202 91 90 4202 92 91 4202 92 95 4202 92 99 4202 99 10 4202 99 90 - Trunks, suit-cases, vanity cases, executive cases, brief cases, school satchels and simi ­ lar containers  With outer surface of leather, of compos ­ ition leather or of patent leather  With outer surface of plastics or of tex ­ tile materials Of other materials, including vulcan ­ ized fibre Other of other materials Articles of a kind normally carried in the pocket or in the handbag  With outer surface of leather, of compos ­ ition leather or of patent leather  With outer surface of plastic sheeting or of textile materials - Of textile materials Other Other With outer surface of leather, of compos ­ ition leather or of patent leather  With outer surface of plastic sheeting or of textile materials Other Musical instrument cases Other 10.0580 4 300000 6 615 000China Hong Kong Czechoslovakia Articles of apparel and clothing accessories, of leather or of composition leather, exclud ­ ing gloves, mittens, and mitts , protective for all trades 4203 10 00 4203 21 00 4203 29 91 4203 29 99 4203 30 00 4203 40 00 (d) 10.0590 3 308 000 5 789 0004203 29 10 (d) China Czechoslovakia Hungary Poland Articles of apparel and clothing accessories, of leather or composition leather  Gloves, mittens and mitts Other Protective for all trades 4 190 00010.0595 Other whole skins and pieces or cuttings thereof, assembled 4302 30 21 4302 30 25 4302 30 31 4302 30 35 4302 30 41 4302 30 45 4302 30 51 4302 30 55 4302 30 61 4302 30 65 4302 30 71 4302 30 75 (d) 10.0580 : South Korea, (d) 10.0590 : Hong Kong. \ No L 370/ 14 Official Journal of the European Communities 31 . 12. 90 ( 1 ) (2) (3 ) (4) (5) (6) 10.0600 4302 30 10 4303 Tanned and dressed furskins (including heads, tails , paws and other pieces or cut ­ tings), unassembled or assembled (without the addition of other materials) other than those of heading No 4303  Whole skins and pieces or cuttings thereof, assembled 'Dropped' furskins Articles of apparel and clothing accessories and other articles of furskin China South Korea 2 415 000 2 415 000 10.0610 4411 Fibreboard of wood or other ligneous ma ­ terials whether or not bonded with resins or other organic substances Brazil Czechoslovakia Poland Romania 4 000 000 7 000 000 10.0630 4412 4420 9011 442090 19 Plywood, veneered panels and similar lami ­ nated wood Wood marquetry and inlaid wood Brazil Indonesia Malaysia Philippines Singapore South Korea 90 300 m3 90 300 m3 10.0640 4418 10 00 4418 20 10 4418 20 90 4418 30 10 4418 30 90 4418 40 00 4418 90 00 Builders ' joinery and carpentry of wood, in ­ cluding cellular wood panels 10 253 000 10.0660 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor as ­ sembled by stitching, riveting, nailing, screwing, plugging or similar processes Hungary Poland Czechoslovakia 546 000 1 155 000 6402 (*) Other footwear with outer soles and uppers of rubber or plastics Hong Kong South Korea (**) 260 000 10.0670 6403 (*) Footwear with outer soles of rubber, plas ­ tics, leather or composition leather and up ­ pers of leather Czechoslovakia Hong Kong Hungary Poland Romania 2 875 000 4 200 000 Brazil South Korea 1 250 000 10.0680 6404 6405 90 10 (*)(d) Footwear with outer soles of rubber, plas ­ tics, leather or composition leather, and up ­ pers of textiles materials Other footwear, with outer soles of rubber, of plastics, of leather or of composition leather Czechoslovakia Hungary Poland 1 103 000 2 977 000 Hong Kong 500 000 (d) 10.0680 : South Korea . 31 . 12 . 90 Official Journal of the European Communities No L 370/ 1 5 ( 1 ) (2) (3) (4) (5) (6) 10.0690 6405 1090 6405 2091 6405 2099 6405 9090 Other footwear, with outer soles of other materials China 3 570 000 3 570 000 10.0700 6601 Umbrellas and sun umbrellas, (including walking-stick umbrellas, garden umbrellas and similar umbrellas) Hong Kong 1 785 000 2 625 000 10.0710 6908 Glazed ceramic flags and paving, hearth or wall tiles , glazed ceramic mosaic cubes and the like, whether or not on a backing Brazil Czechoslovakia Thailand 3 833 000 3 833 000 South Korea 1 380 000 10.0720 6911 (*) Tableware, kitchenware, other household articles and toilet articles, of porcelain or china Czechoslovakia Hungary Poland Romania South Korea 578 000 840 000 10.0740 6912 00 50 (+) Ceramic tableware, kitchenware, other household articles and toilet articles, of earthenware or fine pottery Hungary South Korea 607 000 1 103 000 10.0750 6913 Statuettes and other ornamental ceramic articles 5 513 000 10.0752 7004 Drawn glass or blown glass Czechoslovakia Romania 1 420 000 1 420 000 10.0755 7005 Float glass and surface ground or polished glass , in sheets whether or not having an ab ­ sorbent or reflecting layer, but not otherwise worked Czechoslovakia Hungary 882 000 882 000 10.0760 7012 00 Glass inners for vacuum flasks or for other vacuum vessels 595 000 10.0770 7013 Glassware of a kind used for table, kit ­ chen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) Czechoslovakia Hungary Poland Romania 3 150 000 3 150 000 10.0785 701400 00 Signalling glassware and optical elements of glass (other than those of heading No 7015) not optically worked 551 000 10.0792 7019 1051 Rovings Czechoslovakia 805 000 805 000 10.0800 7117 19 10 7117 1991 7117 1999 ex 71 17 90 00 (d) Imitation jewellery  Of base metal , whether or not plated with precious metal Others  Others excluding imitation jewellery of leather or composition leather or of wood South Korea (**) 1 350 000 16 800 000 (d) 10.0800 : Hong Kong. No L 370/ 16 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2) (3) , (4) (5) (6) 10.0820 7207 19 39 7207 20 79 7216 60 11 7216 60 19 7216 60 90 7216 90 50 7216 90 60 72169091 72169093 7216 9095 7216 9097 72169098 Semi-finished products of iron or non-alloy steel  Containing by weight less than 0,25 % of carbon Other, of circular or polygonal cross ­ section Forged  Containing by weight 0,25 % or more of carbon Of circular or polygonal cross-section Forged Angles, shapes and sections of iron or non ­ alloy steel :  Angles, shapes and sections, not further worked than cold-formed or cold fin ­ ished :  Other Other Forged Other Romania 453 000 453 000 10.0840 7217 11 10 7217 1191 7217 11 99 7217 12 10 7217 1290 7217 13 11 7217 13 19 7217 1391 7217 13 99 7217 19 10 7217 19 90 7217 21 00 7217 22 00 7217 23 00 7217 29 00 Wire of iron or non-alloy steel  Containing by weight less than 0,25 % of carbon  Containing by weight 0,25 % or more but less than 0,6 % of carbon Romania 1 913 000 1913 000 10.0850 ¢ 7207 20 39 ex 7207 2090 7211 3090 721149 99 7215 1000 Semi-finished products of iron or non-alloy steel  Containing by weight 0,25 % or more of carbon ' Other, of rectangular (other than square) cross-section Forged Other Of steel containing by weight 0,6 % or more of carbon Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated  Not further worked than cold-rolled (cold-reduced) of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa Of a width not exceeding 500 mm ^ Containing by weight 0,6 % or more of carbon  Other, not further worked than cold ­ rolled (cold-reduced) Other Containing by weight 0,6 % or more of carbon  Of free-cutting steel , not further worked than cold-formed or cold-finished Brazil South Korea 3 859 000 3 859 000 31 . 12.90 Official Journal of the European Communities No L 370/ 17 ( 1 ) (2) (3 ) (4) (5) (6) 10.0850 (cont'd) 7215 40 00 Other bars and rods of iron or non-alloy steel  Other, not further worked than cold \ II formed or cold-finished, containing by IlIl weight 0,6 % or more of carbon l \ 7218 90 30 Stainless steel in ingots or other primary \ forms ; semi-finished products of stainless \ Il steel l  Other \ l I Of rectangular (including square) I-I cross-section \ l Forged 1 I 72189091 Other \ \ 7218 9099 Forged \ 7219 90 91 Flat-rolled products of stainless steel, of a I 7219 9099 width of 600 mm or more \ 1 II Other \ ¢ Other I \ 7220 20 31 Flat-rolled products of stainless steel, of a I 7220 2039 width of less than 600 mm \ 7220 20 51 \ 7220 20 59  Not further worked than cold-rolled 7220 2091 (cold reduced) 7220 2099 Of a width not exceeding 500 mm \ \ 722090 19  Other \ l II Ofa width exceeding 500 mm l II Other l 72209090  Other, of a width not exceeding 500 mm 7222 20 1 1 Other bars and rods of stainless steel ; 7222 20 19 angles shapes and sections of stainless steel \ 7222 20 91 \ \ l 7222 20 99 \ \ 7222 30 51  Bars and rods, not further worked than \ \ \ 7222 30 59 cold-formed or cold-finished \ \ I 7222 3091  Other bars and rods \ \ 7222 30 99 Other \ Il \ 7222 4091  Angles, shapes and sections \ 7222 40 93 Other \ Il I 7222 4099 Not further worked than cold ­ \ Il I || formed or cold-finished I 7223 00 Wire of stainless steel 7224 90 19 Other alloy steel ingots or other primary l forms ; semi-finished products of other alloy Il \ steel ' l Il l .\  Other \ Il Of rectangular (including square) I cross-section \ Forged I 7224 9091 Other IlIl 7224 90 99 Forged 7225 20 90 Flat-rolled products of other alloy steel , of a width of 600 mm or more I. \  Of high-speed steel \ Other Il Other Il 7225 90 9D  Other Il\ Other No L 370/ 18 Official Journal of the European Communities 31 . 12.90 ( 1 ) (2) (3) (4) (5) (6) 10.0850 (cont'd) 10.0860 7226 1091 7226 10 99 7226 2039 ) 7226 20 59 7226 20 79 7226 20 90 7226 92 91 7226 92 99 7226 99 19 7226 99 39 7226 99 90 7228 10 50 7228 10 90 7228 20 50 7228 20 80 7228 40 00 7228 50 10 7228 5090 7228 6090 7228 70 91 7228 7099 7229 7304 10 10 7304 10 30 7304 10 90 7304 2091 7304 2099 Flat-rolled products of other alloy-steel, of a width of less than 600 mm  Of silicon-electrical steel Other Of a width not exceeding 500 mm  Of high-speed steel Not further worked than cold-rolled (cold-reduced) Of a width not exceeding 500 mm Other Of a width exceeding 500 mm Other Of a width not exceeding 500 mm Not further worked than surface-treated, including clad ­ ding Other Other  Other Not further worked than cold-rolled (cold-reduced) Of a width not exceeding 500 mm Other Of a width exceeding 500 mm Other Of a width not exceeding 500 mm Not further worked than surface-treated, including clad ­ ding  Other Other Other bars and rods of other alloy steel ; an ­ gles, shapes and sections, of other alloy steel , hollow drill bars and rods, of alloy of non-alloy steel  Bars and rods of high-speed steel Other Forged  Other  Bars and rods, of silico-manganese steel Other Forged Not further worked than cold ­ formed or cold-finished Other  Other bars and rods, not further worked than forged  Other bars and rods, not further worked than cold-formed or cold-finished  Other bars and rods Other  Angles, shapes and sections Other Other Wire of other alloy steel Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel  Line pipes of a kind used for oil or gas pipelines  Casing, tubing and drill pipe, of a kind used in the drilling for oil or gas Other Czechoslovakia Hungary Poland Romania 8 269 000 8 269 000 31 . 12. 90 Official Journal of the European Communities No L 370/ 19 ( 1 ) (2) (3 ) (4) (5) (6) 10.0860 (cont'd) 7304 31 91 730431 99  Other, of circular cross-section, of iron or non-alloy steel l Cold-drawn or cold-rolled (cold-re duced) li Other IIIl 7304 39 10 Other l l Unworked, straight and of uniform Il wall-thickness, for use solely in the \\Il \ manufacture of tubes and pipes II l with other cross-sections and wall l thickness Il 7304 39 51 Other Ill 7304 39 59 Other \\\ 730439 91   Other Il 7304 39 93 Ill I 7304 39 99 \ I 7304 41 90  Other, of circular cross-section of stain ­ less steel II Cold-drawn or cold-rolled (cold-re duced) I 1 Other I l 7304 49 10 Other Unworked, straight and of uniform \ \ \ wall-thickness, for use solely in the \ \ manufacture of tubes and pipes 1 \ \ \ with other cross-sections and wall ­ thicknesses II I Other \ 730449 91 Other I \ \ 7304 49 99 I I 7304 51 11  Other, of circular cross-section, of other 7304 51 19 alloy steel \ i Cold-drawn or cold-rolled (cold-re ­ \ I duced) l Straight and of uniform wall-thick ­ ness, of alloy steel containing by l weight not less than 0,9 % but not \ more than 1,15 % of carbon, not less than 0,5 % but not more than \ \ 2% of chromium and not more than 0,5 % of molybdenum l 1 7304 51 91 Other 7304 51 99  Other 7304 59 10 Other l 7304 59 31 \ 7304 59 39 7304 59 91 l 7304 59 93 I 7304 59 99 \ I 7304 90 90  Other Other 7305 1 1 00 Other tubes and pipes (for example, weld ­ 7305 12 00 ed, riveted or similarly closed) having inter ­ 7305 19 00 nal and external circular cross-sections, the l external diameter of which exceeds I 406,4 mm, of iron or steel \  Line pipe of a kind used for oil or gas pipelines 7305 20 10  Casing of a kind used in the drilling for 7305 20 90 oil or gas 7305 31 00  Other, welded 7305 39 00  Other 7305 90 00 No L 370/20 Official Journal of the European Communities 31 . 12. 90 ( 1 ) (2) (3) (4) (5) (6) 10.0860 (cont'd) 7306 10 1 1 7306 10 19 7306 10 90 7306 2000 7306 30 21 7306 30 29 7306 30 51 7306 30 59 7306 30 71 7306 30 78 7306 30 90 7306 4091 73064099 7306 5091 7306 5099 7306 60 31 7306 60 39 7306 6090 730690 00 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel .  Line pipe of a kind used for oil or gas pipelines  Casing and tubing of a kind used in the drilling for oil or gas  Other, welded, of circular cross-section, of iron or non-alloy steel Other  Other, welded, of circular cross-section, of stainless steel  Other  Other, welded, of circular cross-section, of other alloy steel Other  Other, welded, of non-circular cross-sec ­ tion  Other  Other ¢ 10.0890 7318 12 10 7318 1290 Screws, bolts , nuts, coach-screws, screw A hooks, rivets, cotters, cotter-pins, washers (including spring washers) and similar arti ­ cles ofiron or steel  Threaded articles Other wood screws China Hong Kong 1 087 000 1 654 000 10.0902 7318 1581  Hexagon bolts Other, with a tensile strength of less than 800 MPa Czechoslovakia 831 000 831 000 10.0920 ex 7407 21 90 ex 7407 22 10 ex 7407 2290 ex 7407 29 00 7411 Copper bars, rods and profiles  Of copper alloys Of copper-zinc base alloys (brass) Hollow profiles Of copper-nickel base alloys (cupro ­ nickel) or copper-nickel-zinc base al ­ loys (nickel silver) Hollow-profiles Of copper-nickel-zinc base alloys (nickel silver) Hollow profiles  Other Hollow profiles Copper tubes and pipes 4 3 308 000 10.0925 7604 10 10 7604 1090 7604 29 10 7604 29 90 7605 (*) Aluminium bars, rods and profiles, exclud ­ ing hollow profiles Aluminium wire Venezuela 7 166 000 7 718 000 31 . 12. 90 Official Journal of the European Communities No L 370/21 ( 1 ) (2) (3 ) (4) (5) (6) 10.0930 t 8203 20 10 8203 20 90 Pliers (including cutting pliers) pincers, tweezers and similar tools China 2 100 000 2 940 000 10.0940 8205 8206 00 00 Handtools (including glaziers' diamonds) not elsewhere specified or included ; blow lamps ; vices, clamps and the like, other than accessories for and parts of, machine tools ; anvils ; portable forges ; hand- or pedal-operated grinding wheels with frame ­ works Tools of two or more of heading Nos 8202 to 8205 , put up in sets for retail sale China 9 660 000 10 500 000 10.0950 8211 10 00 8211 91 90 8211 92 90 8211 93 90 (d) Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208, excluding knives with handles of base metal Hong Kong 1 103 000 1 323 000 10.0970 8301 Padlocks and locks (key, combination or electrically operated), of base metal ; clasps and frames with clasps, incorporating locks of base metal ; keys for any of the foregoing articles, of base metal Hong Kong 1 380 000 2 100 000 10.0980 841410 30 8414 10 50 8414 10 90 8414 20 91 8414 20 99 8414 30 30 8414 30 91 8414 30 99 8414 40 10 8414 40 90 8414 80 21 8414 80 29 8414 80 31 8414 80 39 8414 8041 8414 80 49 8414 80 60 8414 80 71 8414 80 79 8414 80 90 Air or vacuum pumps and air or gas com ­ pressors Brazil Singapore 1.1.1991 ­ 30.6. 1991 : 4 064 000 1.7. 1991  31 . 12 . 1991 : 4 064 000 9 450 000 10.0990 8452 10 11 8452 10 19 8452 10 90 8452 21 00 8452 29 00 Sewing machines, other than book-sewing machines of heading No 8440 Brazil 1 . 1 . 1991 ­ 30. 6 . 1991 : 1 181 000 1.7 . 1991  31 . 12 . 1991 : 1 181 000 3 150 000 (d) 10.0950 : South Korea. No L 370/22 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2)" (3 ) (4) (5 ) (6) 10.1010 8471 10 90 8471 20 40 8471 20 50 8471 20 60 8471 20 90 8471 91 40 8471 91 50 8471 91 60 8471 91 90 8471 92 90 8471 93 40 8471 93 50 8471 93 60 8471 93 90 8471 99 10 , 8471 99 30 8471 99 90 Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data into data media in code form, machines for process ­ ing such data, not elsewhere specified or in ­ cluded, other than for use in civil aircraft South Korea 7 500 000 18 743 000 10.1020 8482 10 10 Ball bearings, with greatest external dia ­ meter not exceeding 30 mm Singapore 2 205 000 2 205 000 10.1045 8516 50 00 (d) Microwave ovens 2 819 000 10.1051 8519 8520 10 00 8520 20 0 8520 31 19 8520 31 90 8520 39 10 8520 39 90 ex 8520 90 90 Turntables (record-decks), record players, cassette-players, and other sound producing apparatus not incorporating a sound re ­ cording device Magnetic tape recorders and other sound recording apparatus whether or not incor ­ porating a sound reproducing device ex ­ cluding cinematographic sound recorders Hong Kong South Korea 7 718 000 15 435 000 10.1052 8521 8528 10 11 8528 10 19 8528 10 30 Video recording or reproducing apparatus South Korea (**) 1 100 000 3 087 000 10.1053 8523 Prepared unrecorded media for sound re ­ cording or similar recording of other pheno ­ mena other than products of Chapter 37 Hong Kong 6 300 000 9 450 000 8524 Records, tapes and other recorded media for sound or other similarly recorded phen ­ omena, including matrices and masters for the production of records but excluding products of Chapter 37 South Korea 3 000 000 (d) 10.1 045 : South Korea. 31 . 12. 90 Official Journal of the European Communities No L 370/23 ( 1 ) (2) (3 ) (4) (5 ) ' (6) 10.1055 8528 1040 8528 10 50 8528 1071 8528 10 73 8528 10 75 8528 10 78 Television receivers (including video moni ­ tors and video projectors) whether or not combined in the same housing, with radio ­ broadcast receivers or sound or video re ­ cording or reproducing apparatus  Colour Television projection equipment Apparatus incorporating a video ­ phonic recorder or reproducer  Television receivers with integral tube China 4 410 000 4410 000 Hong Kong (**) Singapore South Korea 650 000 10.1060 8527 11 10 8527 1 1 90 8527 21 10 8527 21 90 8527 29 00 8527 31 10 8527 31 91 8527 31 99 8527 32 90 8527 39 10 8527 39 91 8527 39 99 8527 9091 8527 9099 8528 1061 8528 10 69 8528 10 80 8528 1091 8528 1098 8528 20 20 8528 20 71 8528 20 73 8528 20 79 8528 20 91 8528 2099 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 99 Reception apparatus for radio-telephony, radio-telegraphy or radio-broadcasting, whether or not combined in the same hous ­ ing with recording or reproducing apparatus or a clock Television receivers (including video moni ­ tors and video projectors), whether or not combined in the same housing, with radio ­ broadcast receivers or sound or video re ­ cording or reproduction apparatus, exclud ­ ing video recording or reproducing appara ­ tus incorporating a video tuner and goods of subheadings 8528 10 40, 8528 10 50, 8528 10 71 , 8528 10 73, 8528 10 75, 8528 10 78 Hong Kong Singapore South Korea 650 000 4 410 000 10.1070 8532 Electrical capacitors, fixed, variable or ad ­ justable (pre-set) Singapore South Korea 3 780 000 4 305 000 10.1090 8539 1090 8539 21 30 8539 21 91 8539 21 99 8539 22 10 8539 22 90 8539 29 31 8539 29 39 8539 29 91 8539 29 99 Electric filament lamps, including sealed ­ beam lamp units, excluding those of a kind used for projectors Czechoslovakia Hungary 1 874 000 1 874 000 No L 370/24 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2) (3 ) (4) (5) (6) 10.1094 8540 11 10 Cathode-ray television picture tubes includ South Korea 800 000 2 646 000 8540 1 1 30 ing video monitor cathode-ray tubes (**) \ I 8540 1 1 50  Colour l I 8540 1 1 80 I \ l 10.1096 8540 12 10 Cathode-ray television picture tubes, in South Korea 1 103 000 1 103 000 I 8540 12 30 cluding video monitor cathode-ray tubes \ l I 8540 30 10  Black and white or other monochrome \ I I 8540 3090 with a diagonal measurement of the I I screen not exceeding 52 cm l I \  Other cathode-ray tubes J \ 10.1100 85416000 Mounted piezo-electric crystals 2 977 000 10.1110 8540 91 00 Thermonic, cold cathode or photocathode South Korea 3 638 000 5 513 000 854099 00 valves and tubes l l  Parts \ \ l 8541 10 10 Diodes, transistors, and similar semicon Hong Kong 530 000 8541 1091 ductor devices, light emitting diodes (**) I I 8541 1099 Singapore I 8541 21 10 (**) I 8541 21 90 l 8541 29 10 l \ \ I 8541 29 90 \ \ I 8541 30 10 I 8541 3090 II I 8541 40 10 I Il\ I 8541 50 10 l I l 8541 5090 l I \ l 8541 90 00 I \ \ 8542 Electronic integrated circuits and microas \ l semblies i l 10.1112 8701 20 Road-tractors for semi-trailers Czechoslovakia 3 638 000 3 638 000 I \ Hungary I Poland l 10.1113 8701 90 Other tractors Czechoslovakia 14 391 000 14 391 000 10.1115 Motor vehicles for the transport of 10 or Hungary 1 103 000 1 103 000 more persons, including the driver : Poland \ II With compression-ignition internal com IIIl I bustion piston engine (diesel or semi IIII diesel) : IIIIIl || Of a cylinder capacity exceeding lili\ II 2 500 cm3 : Il|1 8702 10 11 New ||||l 8702 10 10 Used I 10.1120 8703 21 10 Motor vehicles, new, of a cylinder capacity South Korea 44 100 000 80 483 000 8703 22 1 1 not exceeding 3 000 cm3 Hungary II I 8703 22 19IIPoland II I 8703 23 1 1 1 liI-I I 8703 23 19 \\ 8703 31 10 \ \IIIl 8703 32 11 I IIIl 8703 32 19 * IIIl ex 8703 33 11 \ \IIIl I ex 8703 33 19Il II ex 8703 90 90 \ 31 . 12. 90 Official Journal of the European Communities No L 370/25 ( l ) 3 (4) 5(2) (6 10.1125 87042191 8704 31 91 4 410 000Other new motor vehicles for the transport of goods, of a gross vehicle weight not ex ­ ceeding 5 tonnes 10.1127 Poland 8 820 000 8 820 000Other motor vehicles for the transport of goods, of a gross vehicle weight exceeding 5 tonnes 8704 22 91 8704 22 99 8704 23 91 8704 23 99 9003 South Korea 3 630 000 4 410 00010.1130 Frames and mountings for spectacles, gog ­ gles or the like and parts thereof 1 1 025 00010.1160 ex 9101 11 00 ex 9101 12 00 ex 9101 19 00 ex 9101 91 00 ex 9102 11 00 ex 9102 12 00 ex 9102 19 00 ex 9102 91 00 (d) Wrist-watches, pocket-watches and other watches, including stop-watches, with case of precious metal or of metal clad with pre ­ cious metal  Wrist-watches, battery or accumulator powered, whether or not incorporating a stop-watch facility Quartz watches  Other Battery or accumulator powered Quartz watches Wrist-watches, pocket-watches and other watches, including stop-watches, other than those of heading No 9101  Wrist-watches, battery or accumulator powered, whether or not incorporating a stop-watch facility Quartz watches  Other Battery or accumulator powered Quartz watches 10.1170 9103 Clocks with watch movements, excluding clocks of heading No 9104 Hong Kong 525 000 525 000 10.1180 9105 (d) Other clocks 5 182 000 10.1190 9108 Watch movements, complete and assem ­ bled 5 402 000 551 00010.1205 9113 20 00 911390 10 Watch-straps, watch-bands and watch ­ bracelets, and parts thereof  Of base metal , whether or not gold or sil ­ ver plated  Of leather or composition leather 10.1217 Seats and parts thereof Romania 14 681 000 14 681 0009401 20 00 9401 30 10 9401 3090 9401 40 00 9401 5000 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 9090 (d) 1 0. 1 1 60 : Hong Kong, (d) 10.1180 : Hong Kong. No L 370/26 Official Journal of the European Communities 31 . 12.90 ( 1 ) (2) (3 ) (4) (5) (6) 10.1227 9403 10 10 9403 10 51 9403 10 59 9403 1091 9403 1093 9403 1099 9403 2091 9403 20 99 9403 30 1 1 9403 30 19 9403 30 91 9403 3099 9403 4000 94035000 9403 60 10 9403 60 30 9403 6090 9403 7090 9403 90 10 9403 90 30 9403 9090 Other furniture and parts thereof Romania 41 470 000 69 126 000 10.1263 9403 80 00 Furniture of other materials, including cane, osier , bamboo or similar materials 2 315 000 10.1265 9405 91 19 Parts of glass : articles for electrical lighting fittings (excluding searchlights and spot ­ lights)  Other (for example, diffusers, ceiling lights , bowls, cups, lampshades, globes, tulip-shaped pieces) Romania 1 050 000 ' 1 050 000 10.1280 9603 29 10 9603 29 30 9603 29 90 9603 30 10 9603 3090 9603 40 10 9603 9091 (d) Shaving brushes, hairbrushes, nailbrushes, eyelash brushes, and other toilet brushes for use on the person, including such brooms constituting parts of appliances Artists ' brushes, writing brushes and similar brushes, for the application of cosmetics Paint, distemper, varnish or similar brushes, road-sweeping brushes, household type brooms and brushes, including shoe brush ­ es, and clothes brushes, and brushes for grooming animals China Hong Kong 756 000 2 100 000 10.1300 9503 (d) Other toys, reduced size (scale) models and similar recreational models working or not, puzzles of all sorts Hungary Poland 1 1 025 000 25 358 000 South Korea (**) 5 000 000 10.1320 9405 30 00 9505 Festive, carnival or other entertainment arti ­ cles , including conjuring tricks and novelty jokes Hong Kong 2 100 000 4 200 000 (d) 10.1280 : South Korea, (d) 10.1300 : Hong Kong. 31 . 12 . 90 Official Journal of the European Communities No L 370/27 ANNEX II PART 1 (a) List of primary products excluded from preferential benefit CN code Description Salt (including table salt and denaturated salt) and pure sodium chloride, whether or not in aqueous solution sea water 2501 00 31 For chemical transformation (separation of Na from CI) for the manufacture of other products (001 ) Other 2501 00 51 (a) Denaturated or for industrial uses (including refining) other than for the preser ­ vation or preparation of foodstuffs for human or animal consumption (') 2501 00 91 Suitable for human consumption 2501 00 99 Other 2503 90 00 Other sulphur 2511 20 00 Natural barium carbonate (witherite) Pumice stone ; emery ; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated 2513 19 00 2513 29 00 Other Granite Merely cut, by sawing or otherwise, into blocks or slabs of a square or rectangular shape 2516 12 10 2516 22 10 2516 90 10 Of a thickness not exceeding 25 cm Sandstone Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Porphyry, syenite, lava, basalt, gneiss , trachyte and other similar hard rocks, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm 2518 20 00 2518 30 00 Calcined dolomite Agglomerated dolomite (including tarred dolomite) Natural steatite, whether or not roughly trimmed or merely cut, by sawing or other ­ wise, into blocks or slabs of a rectangular (including square) shape ; talc 2526 20 00 Crushed or powdered 2530 40 00 Natural micaceous iron oxides 2804 61 00 2804 69 00 Silicon (') Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the coverage of the CN code being decisive within the context of this Annex . Where ex CN codes are indicated, the CN code and corresponding description taken together are decisive. No L 370/28 Official Journal of the European Communities 31 . 12 . 90 CN code Description 2805 1 1 00 2805 19 00 2805 21 00 2805 22 00 2805 30 10 2805 30 90 2805 40 10 Sodium Other Alkaline-earth metals Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed Intermixtures or interalloys Other Mercury, in flasks of a net capacity of 34,5 kg (standard weight) of a fob value, per flask, not exceeding ECU 224 2818 20 00 2818 30 00 ex 2844 30 11 2844 30 19 ex 2844 30 51 Aluminium oxide Aluminium hydroxide Cermets raw ; waste and scrap Uranium depleted in U 235 Cermets raw ; waste and scrap 2845 10 00 2845 90 10 Heavy water (deuterium oxide) Deuterium and compounds of deuterium, hydrogen and compounds thereof, en ­ riched in deuterium, mixtures and solutions containing these products, in which the ratio of deuterium atoms to the normal hydrogen atoms exceeds 1 :5 000 in number (Euratom) 2905 43 00 2905 44 11 2905 44 19 2905 44 91 2905 44 99 Mannitol D-Glucitol (sorbitol) 3201 20 00 3201 30 00 3201 90 10 ex 3201 90 90 Wattle extract Oak or chestnut extract Sumach extract, vallonia extract Other extracts of vegetable origin 3502 10 91 3502 10 99 3502 90 51* 3502 90 59 3502 90 70 Egg albumin, dried (for example in sheets, scales, flakes, powder) Other (egg albumin) Milk albumin (lactalbumin), dried (for example in sheets, scales, flakes, powder) Other (milk albumin) Other 3505 10 10 3505 10 90 3505 20 10 3505 20 30 3505 20 50 3505 20 90 Dextrins Other starches i 3809 10 10 3809 10 30 3809 10 50 3809 10 90 Prepared glazings and prepared dressings, with a basis of amylaceous substances, containing by weight of those substances 3823 60 Sorbitol other than that of subheading 2905 44 4104 10 91 Leather of bovine or equine animals, without hair on, other than leather of heading No 4108 or 4109 :  Whole bovine skin leather, of a unit surface area not exceeding 28 square feet (2,6 m2) Other Not further prepared than tanned 31 . 12.90 Official Journal of the European Communities No L 370/29 CN code Description Sheep or lamb skin leather, without wool on, other than leather of heading No 4108 or 4109 Not further prepared than tanned or re-tanned Goat or kid skin leather, without hair on, 'other than leather of heading No 4108 or 4109 Not further prepared than tanned or re-tanned Leather of other animals, without hair on, other than leather of heading No 4108 or 4109 Not further prepared than tanned or re-tanned Poles of coniferous wood, injected or otherwise impregnated to any degree, not less than 6 mm nor more than 18 mm in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm 4105 11 91 4105 11 99 4105 12 10 4105 12 90 4105 19 10 4105 19 90 4106 11 90 4106 12 00 4106 19 00 4107 10 10 4107 21 00 4107 29 10 4107 90 10 4403 10 10 4501 7202 19 00 7202.21 10 7202 21 90 7202 29 00 7202 30 00 7202 41 10 7202 41 90 7202 49 10 7202 49 50 7202 49 90 7202 50 00 7202 70 00 7202 80 00 7202 91 00 7202 92 00 7202 93 00 7202 99 30 7202 99 80 7601 7602 00 19 Natural cork, raw or simply prepared ; waste cork, crushed, granulated or ground cork Ferro-alloys Unwrought aluminium Aluminium waste and scrap  Waste Other (including factory rejects) No L 370/30 Official Journal of the European Communities 31 . 12 . 90 CN code Description 7801 Unwrought lead 7901 Unwrought zinc 7903 Zinc dust powders and flakes 8101 10 00 810191 10 8101 91 90 Tungsten (wolfram) and articles thereof, including waste and scrap Unwrought, waste and scrap 8102 10 00 8102 91 10 8102 91 90 Mplybdenum and articles thereof, including waste and scrap Powders Unwrought, waste and scrap 8103 10 10 8103 10 90 Unwrought tantalum, waste and scrap 8104 11 00 8104 19 00 Unwrought magnesium, waste and scrap . 8107 10 00 Unwrought cadmium, waste and scrap 8108 10 10 8108 10 90 Unwrought titanium Waste and scrap 8109 10 10 8109 10 90 Unwrought zirconium Waste and scrap 8110 00 11 8110 00 19 Unwrought antimony Waste and scrap 8111 00 11 8111 00 19 Unwrought manganese Waste and scrap 81122031 8112 20 39 8112 30 10 8112 40 11 8112 40 19 811291 10 811291 31 811291 39 8112 91 90 Chromium, other Germanium Unwrought, waste and scrap Vanadium Unwrought Waste and scrap Hafnium (celtium) unwrought ; waste and scrap Niobium (columbium) rhenium Unwrought Waste and scrap Gallium, indium, thallium 811300 10 Unwrought cermets, waste and scrap 31 . 12 . 90 Official Journal of the European Communities No L 370/31 PART 2(a) List of products, not listed in Annex I and originating in China, to which preferences are not granted CN code Description 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm List of products, not listed in Annex I and originating in South Korea, to which preferences are not granted CN code Description 6912 00 30 7312 Ceramic tableware, kitchenware, other household articles and toilet articles of stone ­ ware Stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel , not electrically insulated 8215 10 10 8515 20 10 8515 99 10 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, sugar tongs and similar kitchen or tableware  Sets of assorted articles containing at least one article plated with precious metal Of stainless steel Other sets of assorted articles Of stainless steel  Other Of other stainless steel 9201 10 10 Upright pianos, new 9507 10 00 9507 20 90 9507 30 90 9507 90 00 Fishing rods, fish-hooks and other line fishing tackle, fish landing nets, butterfly nets ana similar nets, decoy 'birds' (other than those of heading No 9208 or 9705) and similar hunting or shooting requisities, excluding fish-hooks, not snelled List of products, not listed in Annex I and originating in Hong Kong, to which preferences are not granted CN code Description 8513 Portable electric lamps designed to function by their own source of energy (for ex ­ ample, dry batteries, accumulators, magnetos) other than lighting equipment of heading No 8512 9111 Watch cases and parts thereof ' 9502 Dolls representing only human beings 9504 Articles for funfair, table or parlour games, including pin-tables, billiards, special tables for casino games and automatic bowling alley equipment 9506 40 Articles and equipment for table tennis (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the coverage of the CN code being decisive within the context of this Annex . Where ex CN codes are indicated, the CN code and corresponding description taken together are decisive. No L 370/32 Official Journal of the European Communities 31 . 12. 90 PART 3(a) List of products subject to reference bases corresponding to 2 % (b) CN code Description 2833 22 00 Aluminium sulphates ex 2903 19 00 Hexachloroethane ex 2904 20 90 5-tert-Butyl-2,4,6-trinitro-m-xylene (muse-xylene) 2915 90 10 Laurie acid 2921 42 10 Halogenated, sulphonated, nitrated and nitrosated derivatives of aniline and their salts 2922 1 1 00 2922 12 00 2922 13 00 ex 2922 50 00 Monoethanolamine, diethanolamine and thriethanolamine and their salts D-p-hydroxy-phenylglycine 2924 29 90 Other cyclic amides / 2926 10 00 Acrylinitril 2936 25 00 2936 29 30 Vitamin B6 and its derivatives Vitamin H and its derivatives 3102 1091 3102 10 99 3102 21 00 3102 29 10 3102 29 90 3102 50 90 3102 60 00 3102 70 00. 3102 90 90 Other mineral or chemical fertilizers , nitrogenous 3204 1 1 00 3204 12 00 3204 13 00 3204 14 00 3204 15 00 3204 16 00 3204 17 00 3204 19 00 Synthetic organic colouring matter and preparations based thereon, as specified in note 3 to this chapter ex 3207 20 90 Other vitrifiable enamels and glazes, and similar preparations Other  Borosilicate of lead 3602 00 00 Prepared explosives, other than propellant powders 3605 00 00 Matches, other than pyrotechnic articles of heading No 3604 3901 10 90 Other polyethylene having a specific gravity of less than 0,94 Polyacetals, other polyethers and epoxide resins, in primary forms ; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms 3907 60 00  Polyethylene terephthalate  Other polyesters 3907 99 00 Other 3920 20 21 3920 20 29 3920 20 71 3920 20 79 3920 20 90 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials :  of polymers of propylene 4421 90 99 Other articles of wood (a) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the description of , the products is to be considered as having no more than an indicative value, the preferential scheme being deter ­ mined, within the context of this Annex, by the coverage of the CN code . Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken to ­ gether. (b) Reference bases have been increased by 5 %. 31 . 12.90 Official Journal of the European Communities No L 370/33 CN code Description Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or ani ­ mal hair or of textile materials, articles of human hair not elsewhere specified or in ­ cluded Unglazed ceramic flags and paving, hearth or wall tiles ; unglazed ceramic mosaic cubes and the like, whether or not on a backing Articles of jewellery and parts thereof, of precious metal or of metal clad with pre ­ cious metal  Of precious metal whether not plated or clad with precious metal Of silver, whether or not plated or clad with other precious metal Of other precious metal , whether or not plated or clad with precious metal Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm 6704 6907 7113 11 00 7113 19 00 7211 30 31 7211 30 39 , 7211 30 50 72114195 7211 41 99 7211 49 91 7211 90 90 7212 10 99 7212 21 90 7212 29 90 7212 30 90 7212 40 95 7212 40 98 7212 50 71 7212 50 73 7212 50 75 7212 50 91 7212 50 93 7212 50 97 7212 50 98 7212 60 93 7212 60 99 7307 19 10 ex 7310 29 90 7317 00 7409 7606 7607 , 8201 10 00 8473 10 00 8473 29 00 8473 30 00 8473 40 00 8501 10 91 8501 10 93 8501 10 99 8501 20 90 8501 31 90 8501 32 91 8501 32 99 8501 33 91 8501 33 99 8501 34 50 8501 34 91 8501 34 99 Tube or pipe fittings (for example couplings, elbows, sleeves), of iron or steel : of malleable cast iron Jerrycans , of a nominal capacity of 20 litres Nails, tacks, drawing pins, corrugated nails , staples (other than those of heading No 8305) and similar articles, of iron or steel , whether or not with heads of other materi ­ al, but excluding such articles with heads of copper Copper plates, sheets and strip, of a thickness exceeding 0,15 mm Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm Aluminium foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,2 mm ' Spades and shovels Parts and accessories of the machines of heading No 8469 Parts and accessories of the machines of heading No 8470 Other Parts and accessories of the machines of heading No 8471 Parts and accessories of the machines of heading No 8472 Electric motors and generators and electric generating sets and rotary converters, ex ­ cluding synchronous motors of an output not exceeding 18 W No L 370/34 Official Journal of the European Communities 31 . 12. 90 CN code Description 8501 40 90 8501 51 90 8501 52 91 8501 52 93 8501 52 99 8501 53 50 8501 53 91 8501 53 99 8501 61 91 8501 61 99 8501 62 90 8501 63 90 8501 64 00 8502 1 1 90 8502 12 90 8502 13 9^1 8502 13 99 8502 20 91 8502 20 99 8502 30 91 8502 30 99 8502 40 90 ¢ ex 8504 31 90 Other transformers having a power handling capacity not exceeding 1 kVA Other To be used with toys 8504 40 50 8504 40 93 8504 40 94 8504 40 96 8504 40 97 8504 40 98 Polycrystalline semiconductors Accumulator charges Static converters Other Other Other 8506 Primary cells and primary batteries 8507 10 91 8507 10 99 8507 20 99 Lead-acid accumulators 8525 30 10 8525 30 91 8525 30 99 Television cameras 8533 Electrical resistors (including rheostats and potentiometers), other than heating resis ­ tors 8534 00 Printed circuits 8535 8536 Electrical apparatus for switching or protecting electrical circuits, or for making con ­ nections to or in electrical circuits (for example, switches, fuses, lightning arresters, voltage limiters, surge suppressors, plugs, junction boxes) 8537 Boards, panels (including numerical control panels), consoles, desks, cabinets and other bases , equipped with two or more apparatuses of heading No 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instru ­ ments of apparatus of Chapter 90, other than switching apparatus of heading No 8517 31 . 12 . 90 Official Journal of the European Communities No L 370/35 CN code Description 8538 Parts suitable for use solely or principally with the apparatus of heading Nos 8535, 8536 or 8537 I Thermionic, cold cathode or photocathode valves and tubes (for example, vacuum I or vapour or gas filled valves and tubes, mercury arc rectifying valves and tube, cath ­ * ode-ray tubes, television camera tubes) :  Cathode-ray television picture tubes, including video monitor cathode-ray tubes : I Black and white or other monochrome : 85401290 With a diagonal measurement of the screen exceeding 52 cm I  Television camera tubes ; image converters and intensifiers ; other photo-cathode I tubes : 8540 20 10 Television camera tubes 8540 20 30   Image converters or intensifiers 8540 2090 Other photo-cathode tubes I  Microwave tubes (for example, magnetrons, klystrons, travelling wave tubes, car ­ I cinotrons), excluding grid-controlled tubes 854041 00 854042 00 8540 49 00 I  Other valves and tubes 8540 81 00 8540 89 1 1 8540 89 19 8540 89 90 I Diodes, transistors and similar semiconductor devices ; photosensitive semiconduc ­ tor devices, including photovoltaic cells whether or not assembled in modules or l made up into panels ; light emitting diodes ; mounted piezo-electric crystals : 8541 4091  Photosensitive semiconductor devices, including photovoltaic cells whether or 8541 4093 not assembled in modules or made up into panels ; light emitting diodes 8541 4099 8544 11 10 Winding wire  Of copper Varnished 8544 1 1 90   Other 8544 19 10  Other 8544 19-90 Varnished f Other 8544 20 10 Co-axial cable and other co-axial electric conductors, ready for connectors to be fit ­ ted or already provided with connectors 8544 20 91 Other f For high frequency 8544 20 99 Other 8544 30 90 Other ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or I ships 8544 41 10 Other electric conductors, for a voltage not exceeding 80 V 8544 41 90  Fitted with connectors 8544 49 1 1  Insulated with plastic material 8544 49 19  Insulated with other materials 8544 49 91 8544 49 99 8544 51 00 Other electric conductors, for a voltage exceeding 80 V but not exceeding 1 000 V I  Fitted with connectors 8544 59 10 With individual conductor wires of a diameter exceeding 0,51 mm 8544 59 91 Other Insulated with rubber or other elastomers, including cross-linked materials 8544 59 93 Insulated with other plastic material 8544 59 99 Insulated with other materials 8544 60 1 1 Other electric conductors, for a voltage exceeding 1 000 V with copper conductors insulated with rubber or other elastomers, including cross-linked materials 8544 60 13 Insulated with other plastic material 8544 60 19 Insulated with other materials 8544 60 91 With other conductors 8544 60 93 8544 60 99 ' No L 370/36 Official Journal of the European Communities 31 . 12. 90 ANNEX III List of countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 355 Seychelles and dependencies 366 Mozambique (2) 370 Madagascar 373 Mauritius 375 Comoros (2) 378 Zambia 382 Zimbabwe 386 Malawi (2) 389 Namibia 391 Botswana (2) 393 Swaziland 395 Lesotho (2) 412 Mexico 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 448 Cuba 449 St Christopher and Nevis 452 Haiti (2) 453 Bahamas 456 Dominican Republic 459 Antigua and Barbuda 460 Dominica 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 048 Yugoslavia 060 Poland 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan (2) 228 Mauritania (2) 232 Mali (2) 236 Burkina Faso (2) 240 Niger (2) 244 Chad (2) 247 Republic of Cape Verde (2) 248 Senegal 252 Gambia (2) 257 Guinea Bissau (2) 260 Guinea (2) 264 Sierra Leone (2) 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo (2) 284 Benin (2) 288 Nigeria 302 Cameroon 306 Central African Republic (2 ) .310 Equatorial Guinea (2) 3 1 1 Sao Tome and Principe (2 ) 314 Gabon 318 Congo 322 Zaire 324 Rwanda (2) 328 Burundi (2) 330 Angola 334 Ethiopia (2) 338 Djibouti (2) 342 Somalia (2) 346 Kenya 350 Uganda (2) 352 Tanzania (2) 647 United Arab Emirates 649 Oman 653 Yemen (2) 660 Afghanistan (2) 662 Pakistan 664 India 666 Bangladesh (2) 667 Maldives (2) 669 Sri Lanka 672 Nepal (2) 675 Bhutan (2) 676 Burma (Myanmar) (2) 680 Thailand 684 Laos (2) 690 Vietnam 696 Kampuchea (Cambodia) 700 Indonesia 701 Malaysia 703 Brunei Darussalam 706 Singapore 708 Philippines 716 Mongolia 720 China 728 South Korea 801 Papua New Guinea 803 Nauru 806 Solomon Islands 807 Tuvalu (2) 808 Federated States of Micronesia 808 Republic of the Marshall Islands 808 Republic of Palau 812 Kiribati (2) 815 Fiji 816 Vanuatu 817 Tonga (2) 819 Western Samoa (2) 473 Grenada 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature' (Regulation (EEC) No 3639/86 (OJ No L 336, 29 . 1 1 . 1986, p. 46)). (2) This country is also included in Annex IV. 31 . 12 . 90 Official Journal of the European Communities No L 370/37 B. COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third coun ­ tries are wholly or partly responsible 044 Gibraltar 329 St Helena and St Helena dependencies 357 British Indian Ocean Territory 377 Mayotte 406 Greenland 408 St Pierre and Miquelon 413 Bermuda 446 Anguilla ' 454 Turks and Caicos Islands 457 Virgin Islands of the United States 461 British Virgin Islands and Montserrat 463 Cayman Islands 474 Aruba 478 Netherlands Antilles 529 Falkland Islands and Falkland dependencies ¢ 740 Hong Kong 743 Macao 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island) 808 American Oceania (') 809 New Caledonia and dependencies 81 1 Wallis and Futuna Islands 813 Pitcairn 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 822 French Polynesia 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories, British Antarctic Territories) Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (') American Oceania includes : Guam, American Samoa (including Swain 's Island), Midway Islands , Johnston and Sand Islands, Wake Island. No L 370/38 Official Journal of the European Communities 31 . 12.90 ANNEX IV List of least-developed developing countries 224 Sudan 228 Mauritania 232 Mali 236 Burkina Faso 240 Niger 244 Chad 350 Uganda 352 Tanzania 366 Mozambique 375 Comores 386 Malawi 391 Botswana 395 Lesotho 452 Haiti 653 Yemen 660 Afghanistan 247 Republic of Cape Verde 252 Gambia 257 Guinea Bissau 260 Guinea 264 Sierra Leone 280 Togo 284 Benin 306 Central African Republic 310 Equatorial Guinea 3 1 1 Sao Tom6 and Principe 324 Rwanda 666 Bangladesh 667 Maldives 672 Nepal 675 Bhutan 676 Burma (Myanmar) 684 Laos 807 Tuvalu 812 Kiribati 817 Tonga 819 Western Samoa 328 Burundi 334 Ethiopia 338 Djibouti 342 Somalia